Motion for amendment of remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Upon the appeal herein there was presented and necessarily passed upon the contention of defendants that *947they were denied due process of law under the Fourteenth Amendment of the Constitution of the United States on the ground that the jury had been coerced into a verdict. In respect to this contention, the Court of Appeals held that there was no such denial. Defendants further contended that evidence obtained from union books and records as a result of an alleged illegal search and seizure was in violation of the Fourth and Fifth Amendments of the Constitution. In respect to this contention, the Court of Appeals held that there were no violations of any individual rights guaranteed to defendants by the Constitution. [See 12 N Y 2d 812.]